ORDER
PER CURIAM:
Plaintiff, an inmate at Missouri Eastern Correction Center, sued defendants for damages for medical malpractice. Defendants St. Louis County and State of Missouri invoked sovereign immunity and were dismissed from the suit. Defendant Washington University and three individual defendants invoked the statute of limitations and were also dismissed. The trial court then dismissed the action with prejudice for failure to prosecute. Plaintiff appeals.
We have reviewed the entire record and find no error of law. An opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.-16(b).